SUMMARY ORDER

Plaintiff-Appellant Keith Salvatore La-bella (“Labella”) appeals from an order of the United States District Court for the Eastern District of New York (Garaufis, J.), which granted summary judgment to Defendants-Appellees Federal Bureau of Investigation and United States Department of Justice and denied Labella’s cross-motion for summary judgment. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Having reviewed Labella’s contentions on appeal and the record of the proceedings below, we affirm for substantially the reasons stated in the district court’s thorough opinion. We find no merit in Label-la’s arguments.
Accordingly, we hereby AFFIRM the judgment of the district court.